IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37259

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 345
                                                )
       Plaintiff-Respondent,                    )     Filed: February 8, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOHN ROBERT MOSHER,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and suspended unified sentence of ten years, with a
       minimum period of confinement of two years, for delivery of a controlled
       substance, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       John Robert Mosher was found guilty of delivery of a controlled substance. I.C. § 37-
2732(a)(1)(B). The district court sentenced Mosher to a unified term of ten years, with a
minimum period of confinement of two years, but retained jurisdiction. Following successful
completion of his rider, the district court suspended Moser’s sentence and placed him on
probation. Mosher filed an I.C.R. 35 motion for reduction of sentence, which the district court
denied. Mosher appeals, arguing that his suspended sentence is excessive. 1


1
       Mosher was also found guilty and sentenced for two misdemeanors. However, he does
not challenge these judgments of conviction or sentences on appeal.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mosher’s judgment of conviction and suspended sentence are affirmed.




                                                   2